Case 1:21-mc-91384 Document 1-6 Filed 06/08/21 Page 1 of 8




              EXHIBIT 6
           Case 1:21-mc-91384 Document 1-6 Filed 06/08/21 Page 2 of 8




                                   WILLIAM D. COX, JR.
                                      ATTORNEY AT LAW
                                      145 SOUTH MAIN STREET
                                  BRADFORD, MASSACHUSETTS 01835
                                           (978) 373-2360
                                        Fax: (978) 891-5424
                                  EMAIL: BILLCOXLAW@AOL.COM



TO:            Police Chief James MacIsaac
FROM:          Wiliam D. Cox, Jr., Hearing Officer
RE:            Belmont Police Department - Disciplinary Action

Date:          December 11, 2020

            Hearing Officer's Decision in the Matter of
                       Pursuant to M.G.L., Chapter 31, Section 41

Introduction

       On October 14, 2020 a hearing was held by Zoom Conference before the undersigned
hearing officer, designated by the appointing authority, City of Belmont, Police Chief James
MacIsaac, pursuant to Massachusetts General Laws, Chapter 31 , section 41.

        Having received no written request for a public hearing, the matter was declared private.
At issue is whether there was just cause for the termination of                        for her
alleged misconduct in providing untruthful responses to the Town on her 2013 Employment
Application, and, whether her untruthfulness resulted in her incompetence and inability to
perform her sworn police duties.

        By letter dated July 27, 2020 (Town Ex 3) Chief of Police James MacIsaac notified
                  that he was placing her on paid administrative leave while the Department
conducted an investigation into allegations which could affect her fitness for duty and ability to
serve as a police officer. On August 27, 2020 (Town Ex 4)                       was advised of the
results of the Department’s Professional Standards Investigation and the recommendation for
termination in a letter from Chief MacIsaac. Prior to the hearing                   was provided
with a detailed account of the investigation, the review and conclusion reached by the Middlesex
District Attorney’s Office as to application of the “Brady Rule”, and copies of Massachusetts
General Laws, Chapter 31, §§ 41-45, 62 and 62A as required by statute.

                       requested a hearing to determine whether there was just cause for the
recommendation for her termination.

       David M. Connelly, Esq. of Morgan, Brown & Joy, LLP appeared on behalf of the Town
of Belmont, Belmont Police Department and the Chief of Police. James F. Lamond, Esq. of
McDonald Lamond Canzoneri appeared on behalf of                   .




                                                                                               0132
             Case 1:21-mc-91384 Document 1-6 Filed 06/08/21 Page 3 of 8




Page 2 of 7 - Hearing Officer's Decision in the Matter of

        Both parties made opening statements. Testimony was taken from Chief MacIsaac, who
was examined and cross-examined by counsel.                     did not testify, but rather
answered the charges made against her through her counsel, Attorney Lamond. The parties did
not make closing statements and were requested to brief two issues - namely, can the hearing
officer draw an adverse inference against                 for her failure to testify, and, to what
degree was                     medical information available for use in these proceedings.

In addition to the testimony taken, the record before me consists of the following documents:

Exhibit 1:     Internal Investigation Report dated August 24, 2020 from James MacIsaac, Chief
               of Police, Pages 1 - 10, which included the following documents:
               - #1, Page11, Medical Information Release Authorization signed by
                         and dated 8/24/14;
               - #2, Page 12, Partial Medical Record from                              for
                         and dated 8/27/14;
               - #3, Page 13, Notice to Police Officer Candidates regarding smoking tobacco
               products signed by                  and dated 4/3/13;
               - #4, Page 14, Medical Information Release Authorization signed by
                         and dated 2/5/16;
               - #5, Pages 15-17, Medical Record from                         for
               and dated 3/3/16;
               - #6, Pages 18-24, Medical Record from                                for
                         and dated 3/15/16;
               - #7, Pages 25-47, Application for Employment of                   signed on
               3/29/13; and,
               - #8, Page 48, Hiring interview notes of Former Police Chief Richard McLaughlin
               for                 .

Exhibit 2:     August 28, 2020 letter from                          , Assistant District Attorney to
               Police Chief James MacIsaac.

Exhibit 3:     July 27, 2020 letter from Police Chief James MacIsaac to                              .

Exhibit 4:     August 27, 2020 letter from Police Chief James MacIsaac to
                       .

Exhibit 5:     October 1, 2020 letter from Police Chief James MacIsaac to
                       .

        Based on the factual record, and for the reasons set forth below, I find that just cause
exists to terminate                    employment with the Town of Belmont’s Police
Department for her untruthfulness, as well as her resulting inability to fully perform her sworn
police duties.



                                                                                                0133
            Case 1:21-mc-91384 Document 1-6 Filed 06/08/21 Page 4 of 8




Page 3 of 7 - Hearing Officer's Decision in the Matter of

Facts

The testimony and documents entered into evidence in this case establish the following facts:

James MacIsaac was appointed as Chief of Police on January 3, 2020. Prior to his appointment
as Chief, he served as the Assistant Chief for 7.5 years, as well as several other positions in his
21 years with the Belmont Police Department. Upon appointment the Chief undertook a review
of various personnel and operational records, which included the medical records of
          related to her ongoing injury leave pursuant to MGL c. 41, s. 111F. In the course of his
review on or about June 24, 2020 he noticed several statements contained in the medical records
which were a cause for concern.

Several issues identified are not the subject of this disciplinary action - namely, whether
          was smoking tobacco products while employed as a police officer, whether she made a
truthful representation to a medical provider as to the availability of light duty available to her
while out on 111F leave, and whether she was misleading healthcare providers regarding the
death of her boyfriend from a heroin overdose. They do, however, bear on the Officer’s overall
truthfulness and credibility which is the crux of this matter.

The primary focus of the Chief’s investigation was information contained within the medical
records which contradicted                     answers to three questions which she was required
to respond to fully and truthfully on her employment application.

                  was hired as a full-time Belmont Police Officer in the Spring of 2013. In the
course of the hiring process applicants are provided with an Employment Application which they
are required to complete. The Application informs applicants that “Failure to answer any and all
questions truthfully, accurately, or completely shall result in the applicant’s disqualification, or if
discovered after an individual is hired, termination from employment”. Applicant
admitted that she had read and understood the instructions by way of her signing an acknowl-
edgement contained in the application.

On page 7 of the Employment Application applicant                 answered the following three
questions in the negative:

        - Have you ever Used or Possessed any illegal drugs/narcotics?

        - Have you ever used a prescription drug without a prescription?

        - Have you ever been in an accident while under the influence of alcohol?

        After         completed her application, she was given an oral interview at which she
was provided with another opportunity to provide information which would have corrected her
false answers on the Employment Application. Specifically, she was asked “Is there anything



                                                                                                   0134
            Case 1:21-mc-91384 Document 1-6 Filed 06/08/21 Page 5 of 8




Page 4 of 7 - Hearing Officer's Decision in the Matter of

that you feel we should know about you...or anything else that you feel would be relevant to your
being appointed as a police officer for the Town of Belmont?” The Chief stated that often times
candidates would use this opportunity to disclose that they may have tried or sampled
recreational drugs.          stated during her ineterview that she was happy with all of her
responses. (See Exhibit 1, #8)

        The medical records contained in                   file in relation to the Officer’s 111F
claim included properly executed medical information release authorizations from the Officer.
These releases, dated August 24, 2014 and February 5, 2016, allowed the Department to obtain
the                    medical records.

        Document #6 of Exhibit 1 is a report from                      , LICSW of HVMA’s Pain
Medicine Department regarding treatment of                     dated 3/15/16. The report provides
a diagnosis of                     as having a “Cocaine dependance in remission”. The report notes
that                   “... is found to be somewhat guarded & irritable throughout assessment,
and does not appear to be a reliable historian based on my review of her previous records.” The
report goes on to state “Pt denies any personal or family hx of substance abuse, however, her
record indicates otherwise.”

       Under the section entitled “PSYCHIATRIC & SUBSTANCE ABUSE HISTORY OF
PATIENT” the report incorporates notes from a 8/17/11 encounter with                  , LICSW
under the subsection “Alcohol/Substance Use”. This would have been about 1 ½ years prior to
her application for employment with the Belmont Police Department.                  states that
                  had, at that time, been using cocaine for 4 years. That within the last month her
use had become a crisis as she has spent $3,000 on cocaine and using 2gm per day over the past
month. When she was a senior in high school her usage has been as much as 3gm per day or the
equivalent of an 8 ball. As a result of her parents intervention she sought treatment. In addition,
she began drinking to excess in high school when she would drink as much as a quart of vodka
per night and for a 2 month period used a combination of Adderall and Vicodin and then
switched to cocaine

         Under the subsection entitled “DUI/OUI” further notes from 8/17/11 encounter with
       , LICSW were also incorporated which detailed a recent car accident.
reported she had 3 beers at a bar, that her judgment became impaired and she drove home alone.
She diverted her attention to her cell phone and drove her uncle’s car into a telephone pole
totalling the car and demolishing a great deal of the telephone pole. Finally, under the
subsection entitled “Mental Illness”                noted a history of substance abuse.

       Chief MacIsaac attempted to interview                    about the information he had
uncovered.                   was represented by counsel during the interview. After initial
questioning regarding smoking while employed,                    , through her attorney,
exercised her Carney rights and declined to answer any further questions from the Chief.




                                                                                               0135
            Case 1:21-mc-91384 Document 1-6 Filed 06/08/21 Page 6 of 8




Page 5 of 7 - Hearing Officer's Decision in the Matter of

        In the 7+ years with the Belmont Police Department,                     has been
suspended on four separate occasions: 2/5/15 for falling asleep on duty (not being able to locate
for over 40 minutes); 1/12/17 for failing to show up for work; 7/17/18 for failing to show up for
work; and, 3/19/19 for causing a police response to her location, lying about her name and
location when speaking with the Watertown Emergency Dispatch, demonstrating a clear intent to
drive her car while intoxicated and destruction of property.

        Chief MacIsaac spoke with former Police Chief Richard McLaughlin, who was Police
Chief at all times relevant prior to Chief MacIsaac. Chief McLaughlin advised him that he was
not aware of any of the information contained in                   medical records. In both his
written report and his testimony Chief MacIsaac stated that                 would not have
been hired had the medical record information been known to the Department at the time.

        As a result of the information uncovered, Chief MacIsaac notified                      of the
Middlesex District Attorney’s Office. ADA Charles advised Chief MacIsaac that due to
            untruthful responses on her employment application the District Attorney’s office
would now be required to provide notice in all criminal matters in which the Officer is a potential
witness that she was found to be untruthful on her employment application. (See Exhibit 2). The
Chief testified that an essential element of being a police officer is the ability to effectively
provide testimony in court.

                         choose not to provide direct testimony during this hearing, however,
through her attorney did issue a blanket denial of the Chief’s allegations.

Conclusion

        Although provided both by the Department and the G.L. c. 31 hearing process with ample
opportunity to rebut the findings of the Chief’s investigation or provide a mitigating or contrary
explanation or evidence,                      chose not to do so. While                 has every
right not to provide such testimony and rely on her Carney rights, as well as those provided by
G.L. c. 31, s.41, the hearing officer is not prohibited from drawing an adverse inference regarding
her failure to provide testimony, and I do so draw such an adverse inference in this case.

        The mere blanket denial of counsel provides the Hearing Officer with no evidence of any
substance upon which he could reach any conclusion other than just cause has been established
for the termination of                  employment with the Belmont Police Department.

       I find that Chief MacIsaac has established just cause for termination of
employment.                      was not truthful in answering the three questions she was
required to do so at the time she filed her Employment Application regarding her prior drug use
and her being involved in an accident while under the influence of alcohol.




                                                                                                 0136
            Case 1:21-mc-91384 Document 1-6 Filed 06/08/21 Page 7 of 8




Page 6 of 7 - Hearing Officer's Decision in the Matter of

        The evidence clearly demonstrates that                    failed to disclose her significant
cocaine addiction, her recreational use of prescription drugs without having a prescription and
her impaired driving which resulted in a serious automobile accident causing appreciable
damage, all as she was required to do on her Employment Application. It is near to impossible to
fathom that                    was not purposely lying on her employment application when she
did so. As Chief MacIsaac noted in his report,                      drug use was not merely
recreational in nature, but excessive to the point where medical intervention was required. A
significant history of drug use and a serious automobile accident are not easily forgotten. The
only conclusion that can be drawn is that                   knew she was being intentionally
untruthful and that she did so in order to be accepted for employment.

The Application provided ample notice to                       , which she acknowledged, that if she
choose to provide false or incomplete responses that she could be terminated from employment.
Her reckless disregard in so doing has permanently and totally eliminated her ability to be a fully
functional and effective police officer. The core of any officer’s ability to function effectively is
their ability to be truthful. While her record for being untruthful does not preclude her from
being called as a witness and being examined and cross-examined on her statements and reports,
the District Attorney’s office is now required by the Massachusetts Rules of Criminal Procedure
(the “Brady Rule”) and Rules of Professional Conduct to attach a notice in all pending and future
cases in which                     is a potential witness disclosing that she was untruthful on her
employment application. It is hard to see how the Officer’s dishonesty is anything but a serious
handicap to her ability to perform and to aid in the Department’s mission.

                     counsel has raised an issue as to the availability for use in this matter of the
medical records. Specifically, he argues that the Chief is relying on “private medical
information” that the Town is not lawfully authorized to possess. This argument is not
sustainable for several reasons. First, the Town lawfully obtained the medical records as
            employer and her claim for injured on duty benefits pursuant to G.L. c. 41, s. 111F.
The evidence includes two medical authorizations signed by                          for these records.
There has been no evidence which would suggest that she did not knowingly and voluntarily
provide the authorizations. Secondly, the information which the Chief finds most compelling,
and              counsel finds most objectionable, is completely relevant to the treatment
          was receiving at the time. This is not a case of an errant medical note inappropriately
included in a report. The issue at hand was the management of                            pain resulting
from her injury. The visit which generated the report was initiated by                        because
she felt her pain/injury was not being properly addressed. In the course of evaluating her the
provider reviewed and included relevant portions of her prior medical history. It is difficult to
understand how her prior history would not be relevant in this situation. Lastly, I agree and
credit counsel for the Chief’s argument that the HIPPA regulations cited by
counsel do not apply in this case. The HIPPA regulations cover the release of certain medical
information by “covered entities” without proper authorization. The Town of Belmont, as an
employer, is not a covered entity and the regulations cited by                counsel are not
applicable in this situation. (See 45 CFR §160.103.)



                                                                                                    0137
            Case 1:21-mc-91384 Document 1-6 Filed 06/08/21 Page 8 of 8




Page 6 of 7 - Hearing Officer's Decision in the Matter of

                             conduct in and of itself is more than ample just cause to terminate
her employment. When taken together with her four suspensions, one of which also involved
dishonesty, in the course of a 7+ year career, just cause is indisputable.

Based on the facts and evidence cited herein, I recommend the termination of
          as a Police Officer for the Town of Belmont for her untruthfulness, as well as her
resulting inability to fully perform her sworn police duties.



Respectfully Submitted,


William D. Cox, Jr.
____________________________
William D. Cox, Jr.




                                                                                               0138
